The relator is an inmate of the Indiana State Prison. He filed a petition for a writ of habeas corpus in the respondent court. A writ issued. The prison authorities filed a response showing that he was held under a commitment of a court of competent *Page 311 
jurisdiction sentencing him to twenty years' imprisonment and that his term had not expired. It was relator's contention that he was entitled to discharge because of an executive order commuting his sentence. The State contended that the executive order had been revoked, and that if it had not been revoked it was illegal and ineffective. There was no controversy about the facts, and the court heard the parties upon the merits of the controversy, and made an order remanding the prisoner to the custody of the prison authorities and dismissing the petition forhabeas corpus. The relator brings this action seeking a mandate to the respondent court directing it to vacate its order dissolving the writ and to enter an order discharging him from custody. The facts above recited appear upon the face of the petition.
The trial court considered a purely legal question. The facts were not in dispute. If the executive order commuting sentence was valid and effective, the relator had served his term of imprisonment and was entitled to be discharged. The question seems to have been decided upon the merits, and the relator was remanded to the custody of the warden. The respondent court had jurisdiction to make the decision. If it is erroneous the remedy is by appeal.
Petition denied.
NOTE. — Reported in 53 N.E.2d 630. *Page 312